Martin, J.

delivered the opinion Of the court.
The plaintiff is appellant from a judgment which reduces his claim for medical services rendered the wife and daughter of defendant from $600 to the sum of $146. There is no evidence of the services rendered the daughter nor of their value, although- $50 is claimed-. Their is but one witness testifying to the services rendered to the wife, and the statements of a professional gentleman as to their value.
It'does not appear to us that the District Court erred in reducing the plaintiff’s demand to the sum for which judgment was given.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed; and that the costs of this appeal be paid by the plaintiff and appellant.